     Case 1:19-cr-00266-DAD-SKO Document 73 Filed 07/26/21 Page 1 of 2


 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     ROGELIO GARCIA
 6
                                      UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                   Case No. 1:19-CR-00266-NONE
10
                          Plaintiff
11

12    ROJELIO GARCIA
                                                     DEFENDANT’S MOTION FOR RETURN OF
                          Defendant.                 COLLATERAL
13

14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
15
     DROZD, UNITED STATES DISTRICT COURT JUDGE; KAREN A. ESCOBAR AND
16   ANGELA L. SCOTT, ASSISTANT UNITED STATES ATTORNEYS:

17          Defendant Rojelio Garcia appeared before this Court on December 18, 2019 for a Bail
18   Review Hearing. He was released on several terms and conditions, one of which was that a full
19
     equity bond be posted on two properties owned by Virginia Barragan. Ms. Barragan posted these
20
     bonds on February 24, 2020.
21

22    02/24/2020     33     COLLATERAL RECEIVED as to Rojelio Garcia: Original Deed of Trust
                            No. 220015013 from Virginia Barragan. (Lundstrom, T) (Entered:
23                          02/24/2020)
24    02/24/2020     34     COLLATERAL RECEIVED as to Rojelio Garcia: Original Deed of Trust
                            No. 220015014 from Virginia Barragan. (Lundstrom, T) (Entered:
25                          02/24/2020)
26
27   Mr. Garcia was sentenced to time served on July 15, 2021. Docket Number 69.
28
                                                     1
     Case 1:19-cr-00266-DAD-SKO Document 73 Filed 07/26/21 Page 2 of 2


 1          This Court remains in possession of the original deeds of trust referenced in Docket
 2   Numbers 33 and 34. Since Mr. Garcia has been sentenced and is no longer on pre-trial release, it
 3
     is requested that these deeds be returned to Ms. Barragan.
 4
                                                                  Respectfully Submitted,
 5   DATED: 07/26/21                                              /s/ Emily de León______
                                                                  EMILY DELON
 6                                                                Attorney for Defendant
 7                                                                ROJELIO GARCIA

 8

 9

10
                                                 ORDER
11
     IT IS HEREBY ORDERED that the Clerk of the Court return the Original Deeds of Trust
12

13   received on February 24, 2019. (No. 220015013 and No. 220015014) to Virginia Barragan.

14
     IT IS SO ORDERED.
15

16      Dated:     July 26, 2021
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
